Citation Nr: 1212348	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a service-connected lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected pes planus.

3.  Entitlement to a disability rating in excess of 10 percent for a service-connected left great toe disorder.

4.  Entitlement to a compensable disability rating for service-connected erectile dysfunction.

5.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from September 1974 to January 1975 and on active duty from October 1977 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2002, July 2007, May 2008, and September 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board notes that the issue of service connection for bilateral hearing loss has been developed by the RO as a claim to reopen on the premise that the RO's denial of this claim, as reflected by an August 2002 rating decision, was final.  However, a review of the record reveals that the Veteran did indeed perfect an appeal of this claim and that a 2005 Board decision failed to adjudicate the claim.  (Apparently, this was because it was not listed among the issues in appellate status in a May 2004 supplemental statement of the case.  However, the cover page to this supplemental statement of the case reflects that the Veteran's bilateral hearing loss service connection claim was indeed still in appellate status, but that the RO declined to address the issue in the body of the supplemental statement of the case, after concluding that the evidence added to the record since the claim was last adjudicated was not relevant to the Veteran's hearing loss claim.  Thus, the Veteran's hearing loss claim has remained in appellate status since that time, and the Board has rephrased the issue accordingly.

The Veteran has also appealed the issue concerning a debt arising from an overpayment of VA compensation benefits during his incarceration.  However, this issue must be addressed in a separate Board decision, as it involves a set of completely different law and facts from those addressed herein.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to increased ratings for service-connected lumbar spine, left great toe, and bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record fails to reflect that the Veteran has a penile deformity.

 
CONCLUSION OF LAW

The criteria have not been met for an initial compensable disability rating for erectile dysfunction.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 7522 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

With regard to the Veteran's erectile dysfunction increased rating claim, VA's duty to notify was satisfied by a letter issued in August 2009.  The letter informed the Veteran of the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, as well as how VA determines both disability ratings and effective dates.

Regarding VA's duty to assist, the Veteran's VA treatment records are of record, and the Veteran has not identified any relevant, available treatment that is not of record.  Additionally, the Veteran was provided with a VA examination during this rating period to assess the severity of his service-connected erectile dysfunction, and the Board finds that the VA examination is adequate for rating purposes, as it addresses the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that the provided examination was insufficient.  The Veteran also testified at a hearing before the undersigned Veterans Law Judge.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's erectile dysfunction increased rating claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO assigned a noncompensable rating for the Veteran's erectile dysfunction pursuant to Diagnostic Code 7522, which governs penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Diagnostic Code 7522 provides that a 20 percent rating is assigned based on evidence of penis deformity with loss of erectile power.  Id.  Thus, a compensable rating for erectile dysfunction requires both deformity of the penis and loss of erectile power, and having only one or the other of these two criteria is insufficient.  See Melson, 1 Vet. App. at 334 (stating that the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

In the instant case, the relevant evidence, including the Veteran's 2009 VA erectile dysfunction examination and VA treatment records, shows that the Veteran has loss of erectile power; however, no deformity of the penis has been objectively shown nor alleged by the Veteran.  Specifically, the August 2009 VA erectile dysfunction examination report notes no abnormalities of the Veteran's penis, instead reflecting that the Veteran was diagnosed with impotence based on his reports of experiencing erectile dysfunction.   Furthermore, while the Veteran reported an increase in the severity of his erectile dysfunction in a statement authored in February 2010, he did not specifically report developing a penile deformity.  Moreover, a July 2010 VA treatment record reflects that the Veteran's genitalia, including his penis, were clinically assessed as normal.  

The Board acknowledges that the Veteran is competent to report the severity of his erectile dysfunction symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, he does not allege to have a penile deformity, and the clinical assessments of record, including one made after his allegation of an increase in the severity of his erectile dysfunction symptomatology, fail to reflect the requisite objective medical findings warranting the assignment of an increased rating.  

Thus, since the Veteran has erectile dysfunction but no penile deformity, a schedular compensable rating is not warranted under Diagnostic Code 7522.  Accordingly, the Veteran's appeal of this issue is denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's erectile dysfunction increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's erectile dysfunction disability level and symptomatology and provide for a higher rating; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A compensable rating for service-connected erectile dysfunction is denied.


      
      
      REMAND

The Board finds that further development is warranted with regard to the Veteran's bilateral hearing loss service connection claim and lower back, left great toe, and bilateral pes planus increased rating claims.

With regard to the Veteran's bilateral hearing loss service connection claim, the record reflects that the Veteran has been provided with two VA audiometric examinations during the pendency of his claim, the most recent of which (an August 2009 VA examination) revealed hearing loss for VA purposes.  However, neither of these examinations include a corresponding medical opinion addressing the etiology of the Veteran's bilateral hearing loss, as the examinations were provided to assess the Veteran's service-connected bilateral tinnitus.  Given that the evidence reflects VA's acknowledgement of the Veteran's in-service noise exposure, (his service-connected tinnitus was linked to such exposure), coupled with his current diagnosis of bilateral hearing loss for VA purposes, the Board finds that such a medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination are related medical opinion should be obtained when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

With regard to the Veteran's lower back, left great toe, and bilateral pes planus increased rating claims, the Veteran testified during his March 2011 hearing that he had recently sought VA treatment for these service-connected disabilities.  Specifically, the Veteran testified that he had recently sought treatment for his back disability and that he had experienced a significant flare-up of back pain in December 2010.  Moreover, the Veteran testified that in the week prior to his hearing, he had received orthopedic treatment which included a fitting for an orthopedic shoe designed to treat his left great toe disability and pes planus.  As the Veteran's VA treatment records were last associated with his claims file in October 2010, the Veteran's testimony indicates that his outstanding VA treatment records are relevant to his lumbar spine, left toe, and pes planus increased rating claims on appeal.  Accordingly, these outstanding treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).  Moreover, as the Veteran's testimony indicates that his service-connected disabilities have undergone an increase in severity since they were last assessed for VA purposes in 2010, the Veteran should be afforded new VA examinations with regard to these claims, as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from October 2010 to the present.

2.  Then, the Veteran should be scheduled for an appropriate VA examination to address the etiology of his bilateral hearing loss.

The VA examiner should be provided with the Veteran's claims file for review in conjunction with the examination, which includes the Veteran's in-service audiometric evaluations as reflected in medical examinations of record and hearing conservation data, and his diagnosis of bilateral hearing loss during his 2009 VA audiometric examination.  

After reviewing this evidence and conducting a relevant examination of the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed bilateral hearing loss had its onset in or is otherwise related to service.  

A complete rationale must be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be reached without resorting to speculation, the examiner is asked to state why that is so, to include a recitation of the missing facts necessary to render a non-speculative opinion.

3.  Schedule the Veteran for a VA orthopedic/neurological examination to determine the precise nature and current severity of his service- connected lumbar spine disability.   The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file must be made available for review of the Veteran's pertinent medical history. 

The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the lower back disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the lower back or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examiner should also comment upon the following:

(i) The extent of any objective neurological abnormality associated with the Veteran's service-connected lumbar spine disability, such as radiculopathy or sciatica affecting the lower extremities, should be described.  

(ii) The examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  (Note: an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected bilateral pes planus and left great toe disability.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file must be made available for review of the Veteran's pertinent medical history. 

The examiner should conduct an appropriate examination of the Veteran's feet, including his left great toe.  The examiner should state whether the Veteran's bilateral pes planus is productive of objective evidence of marked deformity (pronation, abduction, etc.); whether the Veteran's pain on manipulation and use is accentuated; whether there is an indication of swelling on use; and whether there are characteristic callosities.

5.  Then, the Veteran's claims should then be re-adjudicated.  If the full benefit sought with regard to any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


